Case: 14-30876      Document: 00512957740         Page: 1    Date Filed: 03/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-30876
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 4, 2015
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk
                                                 Plaintiff−Appellee,
versus
AARON F. BROUSSARD,
                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CV-432




Before SMITH, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*

       Aaron Broussard appeals the denial of his motion for collateral relief
under 28 U.S.C. § 2255. The district court issued a certificate of appealability
on one issue—the only one Broussard was permitted to bring under his plea
agreement—ineffective assistance of counsel affecting the validity of his guilty



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-30876       Document: 00512957740         Page: 2    Date Filed: 03/04/2015



                               No. 14-30876
plea. He contends that prosecutorial misconduct interfered with his counsel’s
ability to give competent advice and rendered his lawyer constructively ineffec-
tive, such that prejudice should be presumed under United States v. Cronic,
466 U.S. 648 (1984). 1

       Broussard fails to articulate a claim under the narrow category of cases
involving “affirmative government interference in the representation process.”
Strickland v. Washington, 466 U.S. 668, 682 (1984). That category encompas-
ses only those government actions that impose affirmative bars or obstacles on
counsel’s ability effectively to conduct a defense, such as restricting a lawyer
from conferring with his client overnight during trial or limiting how counsel
may examine the defendant at trial. See id. at 686 (citing cases). “We read
these cases as pointing to a constructive denial of counsel only where a govern-
ment rule affirmatively forces counsel to make a choice he or she might not
otherwise make in the context of a particular case.” May v. Collins, 948 F.2d
162, 167 (5th Cir. 1991).

       Nothing alleged here rises to the degree of interference that Cronic
requires. Having considered the briefs, the facts, and applicable law, and hav-
ing heard the arguments of counsel, and assuming, without deciding, that the
issues urged on appeal were properly preserved, we find no reversible error.
The order denying relief is AFFIRMED.




       1  The district court analyzed Broussard’s claim under the Washington standard
because that is how Broussard presented it in his initial memorandum in support of the
§ 2255 motion. He raised a Cronic claim for the first time only in response to the govern-
ment’s opposition. On appeal, he now asserts that the claim was under Cronic all along and
relies solely on that theory. We need not consider whether Broussard abandoned this claim
by inadequately presenting it to the district court because we can, and do, straightforwardly
resolve the merits. See United States v. Cervantes, 132 F.3d 1106, 1109 (5th Cir. 1998).
                                             2